Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 15, 1963 convicting him of robbery in the first degree (2 counts), grand larceny in the first degree, grand larceny in the second degree (2 counts) and assault in the second degree (2 counts), upon a jury verdict, and imposing sentence. By order of this eourt, on the motion of the District Attorney of Queens County, the action was remitted to the trial eourt for a separate trial de novo upon the issue of the voluntariness of defendant’s confession (People v. Loprete, 22 A D 2d 926) and the appeal has been held in abeyance. Such trial was held before the eourt without a jury on March 5, 1965, and a decision was rendered on March 25, 1965 wherein the eourt found that the People had sustained the burden of proving beyond a reasonable doubt that defendant’s confession had been voluntarily made (see People v. Huntley, 15 N Y 2d 72). A supplemental record consisting of the typewritten transcript of the stenographic minutes of the separate trial and of the court’s decision has been filed. Judgment affirmed. While no formal order or amendment of the judgment of conviction was entered upon the trial court’s decision on the trial of the *665issue of voluntariness, we have reviewed his findings and decision thereon, and, had the same been incorporated in an order, we would have affirmed such order on the merits.
Beldock, P. J., [Jghetta, Hill, Rabin and Benjamin, JJ., concur.